DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“each of the single column of openings” should be changed to “each opening of the single column  of openings;
the semicolons at the end of lines 22, 24, and 26 should be changed to commas; and
the comma at the end of line 28 should be changed to a semicolon.
 Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation “the fourth opening,” is indefinite because it lacks sufficient antecedent basis and is unclear as to how it is related to the single column of openings and the one or more additional openings.  
Regarding claim 10, the limitation “a field stop layer…provided between the collector region and the semiconductor substrate,” is unclear as to how the field stop layer is simultaneously a part of the semiconductor substrate (as indicated by the preamble) and between the semiconductor substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yoshimochi (US 2012/0326207; herein “Yoshimochi”) in view of Fukino (US 3,704,389; herein “Fukino”).
Regarding claim 1, Yoshimochi discloses in Fig. 12 and 1 and related text a semiconductor device comprising: 
a semiconductor substrate (23 and 70);
an interlayer insulating film (50, see [0128]) provided on the semiconductor substrate; and an emitter electrode (74 and 53, see [0180]) provided on the interlayer insulating film, wherein the semiconductor substrate includes:
a ”U”-shaped first trench portion (e.g. a portion of a trench of isolation region 10, see [0099]) that is provided from a front surface of the semiconductor substrate to a 
a semiconductor region of a first conductivity-type (26 and 35 of active region 12, see [0106] and [0115]) that is in direct contact with the emitter electrode (74 and 53) and is surrounded by the first trench portion,
the interlayer insulating film includes:
a single column of openings (e.g. a column of openings 51 to cells in a single column of cells within the array) lined up in the first direction between the two longer portions, each of the single column of openings being adjacent to both of the two longer portions;
 a first opening (a first opening 51, see [0129], corresponding to a first cell) being one of the single column of openings; 

a third opening (a third opening 51 corresponding to a third cell) being one of the single column of openings, 
the emitter electrode (74 and 53) direct contacts the semiconductor region (26 and 35)  through the first opening, the second opening, and the third opening.

    PNG
    media_image1.png
    648
    715
    media_image1.png
    Greyscale

Annotated Fig. 1 – first example interpretation

    PNG
    media_image2.png
    631
    684
    media_image2.png
    Greyscale

Annotated Fig. 1 – second example interpretation
Yoshimochi does not explicitly disclose 
the first opening that is closest to an outer end of the semiconductor region in the first direction; 
the second opening that is second closest to the outer end in the first direction; and 
the third opening that is third closest to the outer end in the first direction, and

In the same field of endeavor Fukino teaches in Fig. 4A and related text
the first emitter contact that is closest to an outer end of the semiconductor region in the first direction; 
the second emitter contact that is second closest to the outer end in the first direction; and 
the third emitter contact that is third closest to the outer end in the first direction, and
a distance between a center of the first emitter contact and a center of the second emitter contact is shorter than a distance between the center of the second emitter contact and a center of the third emitter contact in the first direction (see Fig. 4A and col. 4 lines 226-45; see also emitter contacts to regions 21-23, see col. 3 lines 34-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having the first emitter contact that is closest to an outer end of the semiconductor region in the first direction; the second emitter contact that is second closest to the outer end in the first direction; and the third emitter contact that is third closest to the outer end in the first direction, and a distance between a center of the first emitter contact and a center of the second emitter contact is shorter than a distance between the center of the second emitter contact and a center of the third emitter contact in the first direction, as shown by Fukino, in order to provide uniform temperature distribution (see Fukino abstract, at least). The limitation “the first opening that is closest to an outer end of the semiconductor region in the first 
Regarding claim 2, the combined device shows 
the single column of openings in the interlayer insulating film further includes one or more additional openings that are farther from the outer end than the fourth opening in the first direction, the emitter electrode directly contacting the semiconductor region through the one or more additional openings, and
the distance between the center of the first opening and the center of the second opening is shorter than distances between centers of every adjacent two openings among the second opening, the third opening, the fourth opening, and the one or more additional openings in the first direction (Fukino: e.g. see contacts to emitter regions 24 and 25 compared to 21-23).
Regarding claim 3, the combined device shows wherein an opening area of the first opening is greater than an opening area of the second opening and greater than an opening area of the third opening (note that one can arbitrarily choose an “area,” i.e. a part or section, of each opening such that the claimed limitations are met).
Regarding claim 4, the combined device shows wherein, in the view of the semiconductor substrate as seen from above, the first opening is substantially rectangular, and a first edge closest to the shorter portion of the first trench portion is parallel to the shorter portion of the first trench portion (Fukino: see Fig. 4A; see also Yoshimochi Fig. 15).
Regarding claim 5, the combined device shows wherein, the first opening is substantially rectangular, and a first edge closest to the shorter portion of the first trench portion extends in the second direction of the first trench portion (Fukino: see Fig. 4A; see also Yoshimochi Fig. 15).
Regarding claim 6, the combined device shows in the view of the semiconductor substrate as seen from above, the second opening and the third opening are each substantially rectangular, and each have a long side in the first direction of the first trench portion (Fukino: see Fig. 4A; see also Yoshimochi Fig. 15; further note that “long” is not relative to any other element and therefore any side can be interpreted as the “long” side).
Regarding claim 8, the combined device shows wherein, in the view of the semiconductor substrate as seen from above, a distance, in the first direction of the first trench portion, between the first opening (Yoshimochi: first opening 51) and the shorter portion is shorter than a distance, in the first direction, between an emitter region (second 71, see [0180]) of a second conductivity-type and the shorter portion (portion of 10 closest to first 51), the emitter region being provided between the first trench portion and a second trench portion (e.g. right side of trench 10 shown in Fig. 1) that is provided adjacent to the first trench portion.
Regarding claim 9, Yoshimochi further discloses wherein the semiconductor region (26 and 35) includes a contact region (35) of the first conductivity-type provided in a position at which the semiconductor region is in direct contact with the emitter electrode.
Regarding claim 11, Yoshimochi does not disclose a distance between the center of the second opening and a center of the third opening is 50 µm or more and 100 µm or less.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the spacing of the openings to be a result effective variable affecting electrical characteristics.  Thus, it would have been obvious to modify the device of Takahashi to have the distanced within the claimed range in order to achieve the desired resistive and capacitive properties, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 12, the combined device shows 
wherein the interlayer insulating film further includes a plurality of additional openings farther from the outer end of the semiconductor region in the first direction than the third opening (Yoshimochi: additional openings 53), and 
the emitter electrode directly contacts the semiconductor region only at the first opening, the second opening, the third opening, and the plurality of additional openings (the emitter electrode 74 and 53 directly connects to region 26 at openings 53).
Regarding claim 13, the combined device shows 
the interlayer insulating film further includes a fourth opening (Fukino: e.g. contact for emitter 24) that is fourth closest to the outer end in the first direction, the fourth opening through which the emitter electrode and the semiconductor region directly contact each other, and
the distance between the center of the first opening and the center of the second opening is shorter than a distance between the center of the third opening and a center of the fourth opening (see Fig. 4A and 3A).
Regarding claim 14, the combined device shows wherein the first opening, the second opening, and the third opening are aligned in a straight line (Fukino: emitter regions 21, 22, and 23, see Fig. 4A; see also Yoshimochi Fig. 15).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimochi view of Fukino, as applied to claim 1 above, and further in view of Takishita (US 6,118,150; herein “Takishita ‘150”).
Regarding claim 7, Yoshimochi does not disclose the semiconductor substrate further includes a well region of the first conductivity-type that is provided from the front surface to a deeper position than the first trench portion, and is provided extending from an outer side of the first trench portion toward an inner side of the first trench portion to a position directly below the first opening.
In the same field of endeavor, Takahashi teaches in Fig. 18 and related text a semiconductor substrate further includes a well region (13, see col. 11 line 43) of the first conductivity type (p-type) that is provided from the front surface to a deeper position than the first trench portion (deeper than trench 7, see col. 9 line 55), and is provided extending from an outer side of the first trench portion toward an inner side of the first trench portion to a position directly below the first opening (CH, see col. 11 line 35; note that CH is a first opening beyond the gate trench adjacent the gate line GL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having the semiconductor substrate further includes a first conductivity-type well region that is provided from the front surface to a deeper position than the first trench portion, and is provided extending from an outer side toward an inner side of the first trench portion to a position directly below the first opening, as taught by Takahasi, in order to prohibit the device from being destroyed (see col. 12 lines 13-62).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimochi view of Fukino, as applied to claim 1 above, and further in view of Takishita et al. (US 2014/0246750; herein “Takishita ‘750”).
Regarding claim 10, Yoshimochi further discloses wherein the semiconductor substrate further includes:
a collector region (70) of the first conductivity-type occupying a back surface of the semiconductor substrate;
a drift region (27) of the second conductivity-type that contacts a bottom portion of the first trench portion (trenches of region 10).
Takahashi does not disclose
a field stop layer of the second conductivity-type provided between the collector region and the semiconductor substrate;
the drift region is provided on the field stop layer;
wherein the field stop layer has one or more peaks of doping concentration in a depth direction, and
one of the one or more peaks of doping concentration that is closest to the front surface is at a distance of 5 pm or more from the back surface.
In the same field of endeavor, Takishita ‘750 discloses in Fig. 10 and related text  
a field stop layer (3, see [0048]) of the second conductivity-type provided between the collector region (4, see [0048]) and the semiconductor substrate;
the drift region (1, see [0048) is provided on the field stop layer;
wherein the field stop layer has one or more peaks of doping concentration in a depth direction (70, 90, 100, see Fig. 10b), and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having a field stop layer of the second conductivity-type provided on the collector region, the drift region provided on the field stop layer, the field stop layer has one or more peaks of doping concentration in a depth direction, and one of the one or more peaks of doping concentration that is closest to the front surface is at a distance of 5 µm or more from the back surface, as taught by Takishita ‘750, in order suppress reduction in mobility (see Takishita [0067])).

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but are not persuasive.
Applicant argues (page 10) that Yoshimochi does not teach or suggest “a single column of openings” as required by claim 1.
In response, the examiner disagrees. Specifically, it is respectfully that the claim, being a comprising claim does not preclude additional columns of openings. Accordingly, the fact that Yoshimochi is a 2D array does not compromise the fact that it teaches a single (e.g. separate from others) column of openings as required by the claim. 
Applicant argues (pages 11-12) that Yoshimochi does not teach or suggest the U-shaped first trench portion with the “shorter,” “longer,” and “curved” portions as claimed.
In response, the examiner disagrees. Specifically, the Examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).Therefore the claim limitations have been given their broadest reasonable interpretation, and the 
Applicant’s remaining arguments are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/20/2021